DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are pending and presently subject to a restriction requirement. 

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
At claim 1, the phrase “of inducing PARP1-mediated tumor necrosis in a tumor in a patient” is understood to be a recitation of an intended or expected result fully satisfied by the performance of the positively recited steps set forth in the body of claim 1 (i.e., administering the composition recited in claim 1 in a dosage form to the patient with the tumor) (see, e.g., MPEP § 
At claim 11, “comprising a tumor targeting moiety” is understood to broadly encompass the presence of folic acid per dependent claim 12.
At claim 11, the term “charge modifying moiety” is undefined on record, and is therefore given the broadest reasonable interpretation to literally encompass any moiety that modifies any charge in any manner, including redistribution.  The term is exemplified at page 10, and is understood to include at least EDTA, citric acid, and the other components enumerated therein (see, e.g., Spec. filed 4/29/2020 at 9-10 at bridging ¶).
The term “α polyglutamic acid” or α-PGA is understood to refer to:

    PNG
    media_image1.png
    112
    130
    media_image1.png
    Greyscale

Wherein “n” is an integer greater than 2.
Additional claim interpretations are set forth below or may be placed on record upon full examination of an elected invention and species. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-10 and 23-24, drawn to method of administering a Zinc II and α-PGA containing composition to a patient with a tumor.
Group II, claims 11-22, drawn to a product, namely a product comprising Zinc II and α-PGA combined with a “targeting moiety and/or a charge-modifying moiety” (e.g., folic acid).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

If Applicant elects Group I, Applicant should identify a single, fully disclosed species of the elected invention of Group I for initial examination (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  The election should be made by selecting a single, fully disclosed species of method of administration to a patient (or model system of a patient) actually reduced to practice on record, such as:
Example 4, wherein “Zn(II)/α-PGA solution” is administered to HEK-293 cells (see, e.g., Spec. filed 4/29/2020 at 36-37 at Example 4);
Example 4, wherein “Zn(II)/α-PGA solution” is administered to HeLa cells (see, e.g., Spec. filed 4/29/2020 at 36-37 at Example 4);
Example 4, wherein “Zn(II)/α-PGA solution” is administered to MCF7 cells (see, e.g., Spec. filed 4/29/2020 at 36-37 at Example 4);
Example 4, wherein “Zn(II)/α-PGA solution” is administered to A549 cells (see, e.g., Spec. filed 4/29/2020 at 36-37 at Example 4); or
Another, fully disclosed species wherein the administered compound and model system representative of humans is fully disclosed and identified.
The election should be made by explicitly identifying both a number set forth above and the relevant pages and, if applicable, figures pertinent to the single elected species.  For example, if Applicant elects a species of #2, which is disclosed at Example 4, the administered solution is understood to lack compounds such as folic acid and RGD peptides, but instead have the disclosed composition exactly as disclosed in the Specification (see, e.g., Spec. filed 4/29/2020 at 36 at Example 4(A), noting that the components are α-PGA, Tris-HCL, ZnSO4°7H2O at different 1. 

If Applicant elects Group II, Applicant should identify a single, fully disclosed species of the elected invention of Group II for initial examination (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  The election should be made by selecting a single, fully disclosed species of product within the scope of Group II actually reduced to practice on record.  Depending upon the presence or absence of (and definition of) a “tumor-targeting moiety and/or charge-modifying moiety”, species reduced to practice on record may include:
Example 3, liquid formulation of Zinc(II), α-PGA, sodium chloride, and water (see, e.g., Spec. filed 4/29/2020 at 35-36 at Example 3);
Example 5, multi-ingredient liquid formulation in wax-coated particles (see, e.g., Spec. filed 4/29/2020 at 37-39 at Example 5);
Example 6, multi-ingredient coated tablet formulation at Table 2 (see, e.g., Spec. filed 4/29/2020 at 39-40 at Example 6);
Example 7, multi-ingredient coated tablet formulation at Table 3 (see, e.g
Another, fully-disclosed species of Group II that reads upon at least instant claim 11 and is fully and unambiguously disclosed on record.
The election should be made by explicitly identifying both a number set forth above and the relevant pages and, if applicable, figures pertinent to the single elected species.  All components present in the elected species should be fully identified and enumerated in the response, which must be consistent with the originally filed disclosure’s description of the species.  Components satisfying enumerated claim limitations must be explicitly identified commensurate in scope with the pending claims; for example, Applicant should explicitly identify the component(s) in Example 3, Example 5, Example 6, Example 7, etc. that actually satisfy the requirement for a (i) “tumor-targeting moiety and/or charge-modifying moiety”, (ii) a binder or coating as recited at claim 19, (iii) a gastro-resistant material as recited at claim 22, etc., etc.  
Due to the ambiguity of the claim terms, it is not clear if such examples read upon the pending claim scope.  Only embodiments satisfying at least one claim within group II should be elected. However, if zero fully-disclosed species of record actually comprise a “tumor-targeting moiety and/or charge-modifying moiety” as required by claim 11, Applicant should so clearly state on record that “Zero species of Group II were reduced to practice or explicitly disclosed in the originally filed disclosure”, and, upon such an admission, no species election will be required upon an election of Group II.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  All claims are generic with respect to at least one or more parameters; claims 1 and 11 are independent and generic with respect to all methods or all products claimed, respectively.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of α-PGA and Zinc with EDTA (e.g., a “charge-modifying moiety”), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2001/0034363 A1 (Oct. 25, 2001; Li et al.)  US’363 pertains to paclitaxel conjugated to polyglutamic acid and the uses and obvious variations thereof (see, e.g., US’363 at title, abs, Fig. 1B, Fig. 15, ¶¶[0012]-[0013], [0023], [0030], [0093]-[0100], claims 1, 8, 10, 16-18, and 39-40). Specifically, US’363 directs artisans to embodiments comprising paclitaxcel conjugated to α-PGA (see, e.g., US’363 at claims 1-2, 8, 10, and 39-40).  Critically, US’363 identifies that such conjugates may be formulated and conjugated using a water soluble metal chelator, such as EDTA (see, e.g., US’363 at ¶¶[0016]-[0017]), which may utilize a chelated metal ion, including an ionic form of zinc (see, e.g., US’363 at ¶¶[0016]-[0017]).  Notably, such compositions are explicitly taught and disclosed for use in the treatment see, e.g., US’363 at claims 16-23).  Therefore, the common technical feature of compositions comprising zinc and α-PGA utilized to treat cancer-related diseases is not a special technical feature under PCT Rule 13.2.
In addition, the Examiner has reviewed the Written Opinion of the ISA in PCT/SG2018/050544, and concurs with the determination of lack of inventive step for the reasons set forth at Box No. V and the discussion at §§ Inventive Step pertaining to references D1 and D2; and that determination and explanation is incorporated herein in addition to the rationale set forth above.
In sum, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features, and lack inventive step.


A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Claims 1-24 are pending and presently subject to a restriction requirement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”.